Citation Nr: 1317204	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  04-13 173	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to October 1977.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In her March 2004 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge.  She was notified by way of a November 2008 letter that her Board hearing had been scheduled for a date in January 2009.  This letter was sent to her address of record and was not returned as undeliverable.  A copy of this letter was also sent her representative at the time.  

The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, she has offered no explanation as to why she failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

In May 2009 and July 2012, the Board remanded this matter for further development.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a right hip disability, and the Board had remanded this issue in July 2012 for further development.  In January 2013, the Appeals Management Center granted service connection for this disability, and thereby resolved the appeal as to that issue.


FINDING OF FACT

The Veteran's low back disability did not have its onset in service, was not exhibited within the first post-service year, and is not otherwise related to active military service; the Veteran's low back disability was not caused or made worse by a service-connected disability. 


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service; a low back disorder may not be presumed to have been incurred therein, and was not caused or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2012); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2008 letter, the RO notified the Veteran of the evidence needed to substantiate her claim of service connection for a low back disability on both a direct and secondary basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  She was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim, in a March 2006 letter.  

There was a timing deficiency in that the March 2006 and July 2008 letters were sent after the initial adjudication of the Veteran's claim.  This timing deficiency was cured by readjudication of the claim in supplemental statements of the case (SSOC) dated in May 2007 and October 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, all available records pertaining to her workman's compensation claim with the Commonwealth of Virginia Workers Compensation Commission, all of the identified relevant post-service VA treatment records, and some of the identified relevant post-service private medical records.  In addition, the Veteran was afforded a VA examination to assess the nature and etiology of her current low back disability and opinions have been obtained concerning the etiology of this disability.

In June 2006, the Veteran submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for records pertaining to treatment for her low back disability from Dr. Ward and Inova Fairfax Hospital (Inova).  In February 2007, the agency of original jurisdiction (AOJ) sent letters to these treatment providers and requested copies of all available relevant treatment records.  In February 2007, Dr. Ward responded that the Veteran had been treated at his office in February 1991 and April 1993 for hip and back problems, but that he was no longer in possession of any records pertaining to such treatment.  Also, Inova responded in April 2007 that it was not in possession of any records as identified by the Veteran.  Thus, the Board finds that any further efforts to obtain treatment records from Dr. Ward and Inova would be futile.  38 C.F.R. § 3.159(c)(2).

The Veteran was notified in the May 2007 SSOC of the efforts that had been undertaken to obtain treatment records from Dr. Ward and Inova, that no treatment records were available from those treatment providers, and that she had 60 days from the date of mailing of the SSOC to provide further evidence.  Also, she was informed to submit any relevant evidence in her possession in the July 2008 letter.

The Veteran reported on a "Medical History Form" dated in June 2002 that she had received treatment for her back disability from Dr. Ammerman at Georgetown University Hospital.  In the July 2008 letter, the AOJ informed the Veteran that a signed and completed VA Form 21-4142 would need to be submitted in order to obtain treatment records from Dr. Ammerman.  A copy of this form was included with the letter.  The Veteran did not specifically respond to this letter and has not otherwise submitted a completed authorization form so as to allow VA to obtain treatment records from Dr. Ammerman or any other private treatment provider from whom records have not already been requested.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form so as to allow VA to obtain treatment records from Dr. Ammerman or any other private treatment provider from whom records have not already been requested, VA has no further duty to attempt to obtain any additional private treatment records.

In its May 2009 and July 2012 remands, the Board instructed the AOJ to, among other things: send the Veteran a VCAA notice letter pertaining to the information and evidence required to substantiate her service connection claim on both a direct and secondary basis; obtain all VA treatment records from the VA Medical Center in Columbia, Missouri (VAMC Columbia) dated since January 2012; afford the Veteran a VA examination to assess the nature and etiology of her current low back disability; and obtain opinions as to the etiology of the claimed disability.

As explained above, all relevant post-service VA treatment records (including records from VAMC Columbia) have been obtained and associated with the Veteran's claims file.  She was notified of the information and evidence required to substantiate her service connection claim on both a direct and secondary basis in an October 2009 letter.  Moreover, she was afforded a VA examination in January 2012 and opinions were obtained as to the etiology of her current low back disability.  The January 2012 examination was thorough, contained all pertinent findings, and was responsive to the questions posed by the Board.

The Veteran was also informed of the evidence necessary to demonstrate aggravation of a non service-connected disability.  The timing deficiency with respect to this notice was cured by readjudication of the claim in a January 2013 SSOC.  Mayfield, 499 F.3d at 1317.

Thus, the AOJ substantially complied with all of the Board's relevant May 2009 and July 2012 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, medical records reveal that the Veteran has been diagnosed as having various low back disabilities.  For example, the June 2012 VA examination report includes X-ray evidence of spinal arthritis and diagnoses of degenerative joint disease and degenerative disc disease of the lumbar spine.  Thus, a current low back disability has been demonstrated.

The Veteran contends that her current low back disability is the result of back problems that she experienced in service.  In the alternative, she claims that current low back disability is related to her service-connected right hip and right foot/ankle disabilities.  

During the January 2012 VA examination, the Veteran reported that she began to experience problems with her back in service and that such problems had continued in the years since service and resulted in additional post-service back injuries.  She is competent to report symptoms of a low back disability and a continuity of symptomatology.  However, her report must be weighed against the objective evidence and its credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Service treatment records include July 1976 reports of treatment for low back pain.  Examination revealed tenderness of the low back muscles, muscle spasms, and limitation of spinal motion due to pain.  Medications did not provide effective relief of back symptoms.  The Veteran was diagnosed as having an acute low back strain.  Also, in August 1977 she was treated for spine pain.  A diagnosis of pelvic inflammatory disease was provided.  There is no evidence of any other complaints of or treatment for low back problems in the Veteran's service treatment records and there is no report of any separation examination included in the claims file.

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed spinal arthritis in service.  Hence, service connection cannot be granted on this basis.

The objective evidence otherwise indicates that the Veteran's current low back disability did not manifest until many years following service.  The first post-service clinical evidence of a low back disability is a November 1990 treatment record from Dr. Ward, which reveals that the Veteran reported back pain.  In an April 1991 letter, Dr. Ward reported that he had begun treating the Veteran in August 1990 for vague low back pain following an on-the-job back injury.  

There is no clinical evidence of any earlier back problems following service.  The absence of any clinical evidence of back problems for over a decade after service weighs against a finding that the Veteran's current low back disability was present in service or in the year or years immediately after service.

The Veteran has provided varying statements as to the history of her low back disability.  For example, she claimed during the January 2012 VA examination that back problems had continued in the years since service.  However, a private treatment record dated in October 1994 reveals that she reported that she had injured her low back due to a fall in August 1990 and that she "was normal prior to falling in 1990."  

In light of the absence of any objective evidence of complaints of or treatment for back problems in service following the July 1976 and August 1977 treatments for back pain, the absence of any clinical evidence of back problems for over a decade following service, and the Veteran's inconsistent statements concerning the history of her low back disability, the Board concludes that her reports concerning the history of her low back disability, including her report of a continuity of symptomatology since service, are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

Moreover, the only medical opinions of record reflect that the Veteran's current low back disability is not related to service or a service-connected disability.  The physician who conducted the January 2012 VA examination opined that the low back disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  He reasoned that the Veteran was treated on three occasions in July 1976 for back problems.  She was again evaluated in August 1976, but there was no mention of any back symptoms at that time.  She reported low back pain in March 1977, but this was accompanied by vaginal and urinary symptoms and she was diagnosed as having pelvic inflammatory disease.  The remainder of her service treatment records were negative for any back symptoms and a Medical Board narrative summary dated in August 1977 was negative for any back symptoms or conditions.  Thus, there was no evidence that there was any chronic back condition during service and the back problems in service were only indicative of acute back symptoms and conditions that resolved over time.

The Veteran injured her back and right hip at work in 1990 when she slipped on mud and fell while performing air conditioning repair work.  An MRI of the lumbar spine was performed after this injury and revealed a mild bulge of the L4-5 disc without any other significant abnormality.  Even without a history of the fall in 1990, this was a mild finding that would argue against there having been a lumbar spine condition 13 years earlier in service because the abnormality would have otherwise likely been more prominent by the time that the MRI was performed.  There was also an April 1991 letter from Dr. Ward, which stated that the Veteran's back problems "were definitively related to her injury of August [1990]."  The Veteran subsequently re-injured her back in 1994 and 1999 and underwent two back surgeries.  Overall, all of the indications from her medical records and reported history support a conclusion that her current low back disability was solely due to events after service.

The January 2012 examiner also opined that the Veteran's current low back disability was not likely ("less likely than not"/"less than 50 percent probability"/not "at least as likely as not") proximately due to, the result of, or aggravated beyond its natural progression by her service-connected status postoperative accessory tarsonavicular bone of the right foot with residuals of a right ankle injury and leg length shortening.  The examiner explained that the Veteran's medical records were negative for any indication that her right foot condition contributed to or caused her back condition.  There was one treatment note dated in September 2001, which stated that she was walking with a cane.  However, this was due to a knee injury that she had suffered during the previous month and she was apparently still walking with an antalgic gait in January 2002.  In general, however, her gait was not noted as being abnormal the vast majority of the time.  A treatment record dated in April 2002 referred to her medical condition up until that time and summarized all of her complaints, including reports of back, shoulder, arm, neck, buttock, and hip problems.  However, this treatment record did not include any mention of foot or ankle symptoms or chronic foot or ankle conditions.  Also, there was no evidence of any significant gait or weight bearing abnormalities during the January 2012 VA examination that would cause or aggravate her current low back disability.

In July 2012, the examiner who conducted the January 2012 VA examination re-reviewed the Veteran's claims file and opined that his previous opinions were not affected by the fact that a right hip disability was considered to be service connected.  In other words, the Veteran's current low back disability was not likely ("less likely as not") caused or aggravated by service or any service-connected disability (including the service-connected right hip disability).  This opinion was based on the fact that her gait was not shown to be abnormal in her medical records, with the exception of an abnormal gait and the need for a cane following a knee injury.  There was an extensive history of serious back problems years after service.  Overall, there was no additional evidence to alter the January 2012 opinions.

The physician who provided the January and July 2012 opinions did not explicitly acknowledge and discuss the Veteran's report of a continuity of low back symptomatology in the years since service in formulating his opinions.  However, the claim of a continuity of symptomatology has been found to be incredible, and an opinion based on such an inaccurate history would necessarily be incorrect.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The January and July 2012 opinions were otherwise based upon an examination of the Veteran and a review of her medical records and reported history and are accompanied by specific explanations that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

The Veteran has expressed her belief that her current low back disability is related to her back problems in service or a service-connected disability.  However, as a lay person, she can only comment as to symptoms and immediately observable relationships.  She lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that her current low back disability is related to her back problems in service or a service-connected disability, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2012).

Although the Veteran has received treatment from medical professionals for her low back disability, none has attributed the disability to any disease or injury in service or to any service-connected disability.  Also, the only medical opinions of record indicate that no relationship exists between the Veteran's current low back disability and service or a service-connected disability.

There is no other evidence of a relationship between the Veteran's current low back disability and service or a service-connected disability, and neither the Veteran nor her representative has alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not helpful to this claimant, and the claim of service connection for a low back disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a low back disability is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


